682 S.E.2d 702 (2009)
Bryan Tate HELMS
v.
Angelique LANDRY.
No. 55A09.
Supreme Court of North Carolina.
March 19, 2009.
Angelique Landry, Pro Se.
John D. Boutwell, Charlotte, for Helms.
Prior report: ___ N.C.App. ___, 671 S.E.2d 347.

ORDER
Upon consideration of the petition for discretionary review, filed by Defendant on the 4th day of February 2009 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Denied by order of the Court in conference, this the 19th day of March 2009."
Upon consideration of the petition filed by Defendant on the 4th day of March 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."